DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment file on 01/11/2021.
The argument filed on 01/11/2021 that Kim et al. (US 20190208299) was not prior art is persuasive. 
Reasons for Allowance
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1: The prior art fails to disclose or suggest a specific display panel, comprising:
	 a first substrate including a display portion; 
	a second substrate attached to the first substrate by an adhesive member; and 
	a vibration generating module within the adhesive member to overlap the display portion and being surrounded by the second substrate and the adhesive member.
	Furthermore, the combination of the above limitations with the rest of the disclosed limitations causes the disclosed display panel distinguishing from the prior art.
Regarding independent claim 8: The prior art fails to disclose or suggest a specific display panel, comprising: 
	a display substrate including a pixel layer; and 
	a cover substrate configured to cover the display substrate, includes: a second substrate on the display substrate; 

	an adhesive member attached to the pixel layer to cover the vibration generating module.
	Furthermore, the combination of the above limitations with the rest of the disclosed limitations causes the disclosed display panel distinguishing from the prior art.
Regarding independent claim 17: this claim including the display panel in claim 1 above and allowed under the same reason that applied to claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. (US 20190045286)
Kim et al. (US 20120148073 – Cited IDS)
Watanabe (US 20150146892 – Cited IDS)
Ham et al. (US 20180164888)
Seo et al. (US 20150078604 – Cited IDS)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839.  The examiner can normally be reached on Monday - Friday 8:00 AM - 6:00 PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID L TON/Primary Examiner, Art Unit 2654